Case 2:16-cv-01871-JMA-SIL Document 50 Filed 04/20/20 Page 1 of 3 PageID #: 332



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
JESSE L. STEWART,
                                                                       For Online Publication Only
                                   Plaintiff,
                                                                       MEMORANDUM & ORDER
                 -against-                                             16-CV-1871 (JMA)(SIL)

THE COUNTY OF SUFFOLK, SUFFOLK COUNTY
SHERRIFF’S DEPARTMENT, SGT. KEVIN DALY,                                                    FILED
CORRECTIONS OFFICER ANDREW LETO, SHIELD                                                    CLERK
NO. 850., CORRECTIONS OFFICER THOMAS
SALADINO SHIELD NO. 1207 and CORRECTIONS                                       4/20/2020 8:58 am
OFFICER THOMAS WILLIAMS, SHIELD NO. 756,                                         U.S. DISTRICT COURT
                                                                            EASTERN DISTRICT OF NEW YORK
                                    Defendants.                                  LONG ISLAND OFFICE
---------------------------------------------------------------X
AZRACK, United States District Judge:

        Plaintiff Jesse L. Stewart commenced this action pursuant to 42 U.S.C. § 1983 against

Defendants. 1 Plaintiff alleges that while he was detained at the Yaphank Correctional Facility,

the Individual Defendants used excessive force against him and showed a depraved indifference

to his safety, well-being, and security. On November 21, 2018, this Court granted Defendants’

motion for summary judgment and dismissed the case because Plaintiff failed to exhaust the

administrative remedies available to him as required by the PLRA prior to filing this suit. Stewart

v. Cty. of Suffolk, No. 16-CV-1871, 2018 WL 6079966 (E.D.N.Y. Nov. 21, 2018), aff’d sub nom.

Stewart v. Suffolk Cty. Sheriff's Office, 792 F. App’x 136 (2d Cir. 2020). Plaintiff, who was

represented by counsel when he opposed Defendants’ motion, appealed the Court’s decision pro

se. (See ECF No. 45.) The Second Circuit affirmed the judgment dismissing this action by

summary order dated February 5, 2020. Following the Second Circuit’s decision, Plaintiff, still

proceeding pro se, filed a motion for reconsideration before the undersigned. (ECF Nos. 47, 48.)



1
  The definitions adopted by the Court in its November 21, 2018 Memorandum and Order, (ECF No. 43), retain the
same meaning herein.
Case 2:16-cv-01871-JMA-SIL Document 50 Filed 04/20/20 Page 2 of 3 PageID #: 333



         Plaintiff argues that the Court should reconsider its November 21, 2018 Memorandum and

Order and reopen this case because he has “newly discovered evidence . . . that [he] would not

have been able to obtain any form of relief from the defendants[’] grievance process.” (ECF No.

47.) Accordingly, the Court construes Plaintiff’s request as a motion for reconsideration and to

reopen this action pursuant to Fed. R. Civ. P. 60(b)(2). 2 However, Plaintiff’s motion must be

denied as untimely. A motion made pursuant to Rule 60(b) on the basis of newly discovered

evidence “must be made within a reasonable time—and . . . no more than a year after the entry of

the judgment or order or the date of the proceeding.” Fed. R. Civ. P. 60(c)(1). Judgment entered

in this case on November 26, 2018, well over a year ago.

         Even if it was not untimely, Plaintiff’s motion is meritless. The Second Circuit has held

that Rule 60(b) constitutes “extraordinary judicial relief” and should be “invoked only upon a

showing of exceptional circumstances.” Nemaizer v. Baker, 793 F.2d 58, 61 (2d Cir. 1986). The

standard is strict—“[a] motion for reconsideration should be granted only when the [party]

identifies an intervening change of controlling law, the availability of new evidence, or the need

to correct a clear error or prevent manifest injustice.” Kolel Beth Yechiel Mechil of Tartikov,

Inc. v. YLL Irrevocable Tr., 729 F.3d 99, 104 (2d Cir. 2013) (citation omitted). Plaintiff has not

met this high standard.

         Plaintiff argues that the Court should reconsider its decision dismissing this case based on

Plaintiff’s failure to exhaust because the Inmate Grievance Program operates as a “dead end”

pursuant to Ross v. Blake, 136 S. Ct. 1850 (2016), and thus was not an administrative remedy




2
   A general motion for reconsideration would be clearly untimely pursuant to Local Rule 6.3 which directs parties to
move for “reconsideration or reargument of a court order determining a motion . . . within fourteen (14) days after the
entry of the court’s determination of the original motion.” Local Civ. R. 6.3. It similarly could not be construed as
a motion under Federal Rule of Civil Procedure 59, because such a motion must be filed “no later than 28 days after
the entry of the judgment.” Fed. R. Civ. P. 59(e).

                                                          2
Case 2:16-cv-01871-JMA-SIL Document 50 Filed 04/20/20 Page 3 of 3 PageID #: 334



“available” to him.3 (See ECF No. 48.) The Court addressed the Ross exceptions to exhaustion

when it granted Defendants’ motion for summary judgment and held that “based on the record

before the Court, the Inmate Grievance Program does not operate ‘as a simple dead end,’ and is

not ‘so opaque that it [is], practically speaking, incapable of use.’” Stewart, 2018 WL 6079966,

at *3 (quoting Ross, 136 S. Ct. at 1859). Contrary to his claim, Plaintiff has not introduced any

newly discovered evidence that requires reconsideration of this finding. Indeed, all the exhibits

attached to Plaintiff’s motion for reconsideration were included in his opposition papers and duly

considered by the Court in 2018. (See ECF Nos. 42, 48.) Thus, this evidence is plainly not

“newly discovered.” Moreover, as found by the Court in 2018, and reaffirmed now, nothing in

the record (including the documents highlighted by Plaintiff) demonstrates that the Inmate

Grievance Program operates as the type of dead end described by Ross that would excuse Plaintiff

from the PLRA’s exhaustion requirement.

         Accordingly, Plaintiff’s motion for reconsideration is DENIED.                       The Court certifies

pursuant to 28 U.S.C. § 1915(a)(3) that any appeal from this Order would not be taken in good

faith and therefore -in ----
                        forma ------
                              pauperis status is denied for the purpose of any appeal. See Coppedge

v. United States, 369 U.S. 438, 444–45 (1962).

         The Clerk of Court is directed to mail a copy of this Order to Plaintiff at his last known

address.

SO ORDERED.                                                                 /s/ (JMA)
                                                                         Joan M. Azrack
Dated: April 20, 2020                                                    United States District Judge
       Central Islip, New York



3
   The Supreme Court in Ross identified three scenarios in which a prison administrative procedure is “unavailable”
for purposes of the PLRA’s exhaustion requirement, and thus not “capable of use.” 136 S. Ct. at 1859. A prisoner’s
failure to exhaust is excused when: (1) the grievance procedure “operates as a simple dead end—with officers unable
or consistently unwilling to provide any relief to aggrieved inmates”; (2) the procedure is “so opaque that it becomes,
practically speaking, incapable of use”; or (3) “prison administrators thwart inmates from taking advantage of a
grievance process through machination, misrepresentation, or intimidation.” Id. at 1859–60.

                                                          3
